                                          Case 2:20-cv-00336-KJM-CKD Document 32 Filed 06/10/20 Page 1 of 2


                                      1   MARK S. POSARD (SBN: 208790)
                                          I. HOOSHIE BROOMAND (SBN: 210206)
                                      2   DANNY A. BARAK (SBN: 252066)
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      3   3 Parkcenter Drive, Suite 200
                                          Sacramento, CA 95825
                                      4   Telephone: (916) 565-2900
                                          Facsimile: (916) 920-4402
                                      5   mposard@grsm.com
                                          hbroomand@grsm.com
                                      6   dbarak@grsm.com

                                      7   AARON F. SMEALL, Pro Hac Vice
                                          SMITH SLUSKY, POHREN & ROGERS, LLP
                                      8   8712 W. Dodge Road, Suite 400
                                          Omaha, Nebraska 68114
                                      9   Telephone: (402) 392-0101
                                          asmeall@smithslusky.com
                                     10

                                     11   Attorneys for Plaintiff
Gordon Rees Scully Mansukhani, LLP




                                          ROTH GRADING, INC. dba IMPACT ROLLER TECHNOLOGY
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13                          IN THE UNITED STATES DISTRICT COURT

                                     14                       FOR THE EASTERN DISTRICT OF CALIFORNIA

                                     15   ROTH GRADING, INC. dba IMPACT                    ) CASE NO. 2:20-cv-00336-KJM-CKD
                                          ROLLER TECHNOLOGY,                               )
                                     16                                                    ) ORDER GRANTING STIPULATION
                                                                        Plaintiff,         ) TO AMEND COMPLAINT
                                     17                                                    )
                                                  vs.                                      )
                                     18
                                                                                           )
                                          MARTIN BROTHERS CONSTRUCTION, a
                                     19   California Corporation,                          )
                                                                                           )
                                     20                                 Defendant.         )
                                                                                           )
                                     21

                                     22

                                     23           Having considered the parties stipulation, reviewing the proposed First Amended

                                     24   Complaint and finding good cause to file the same, IT IS HEREBY ORDERED THAT:

                                     25           1.     Plaintiff is granted leave to file a First Amended Complaint pursuant to

                                     26                  Fed.R.Civ.P 15(a)(2) for the purposes of specifically pleading the basis of this

                                     27                  Court’s jurisdiction as required by Fed.R.Civ.P 8(a)(1) and L.R. 204.

                                     28   /////
                                                                               -1-
                                                         ORDER GRANTING STIPULATION TO AMEND COMPLAINT
                                                                                        Case No. 2:20-cv-00336-KJM-CKD
                                          Case 2:20-cv-00336-KJM-CKD Document 32 Filed 06/10/20 Page 2 of 2


                                      1            2.   Plaintiff shall file a First Amended Complaint within 7 days of the issuance of this

                                      2   Order.

                                      3            IT IS SO ORDERED.

                                      4   DATED: June 10, 2020.

                                      5

                                      6

                                      7

                                      8

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                              -2-
                                                        ORDER GRANTING STIPULATION TO AMEND COMPLAINT
                                                                                       Case No. 2:20-cv-00336-KJM-CKD
